UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6347



JAMES A. BUTLER,

                                             Plaintiff - Appellant,

          versus

RAYMOND H. HITE,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Rebecca B. Smith, District Judge.
(CA-96-67-2)


Submitted:   August 15, 1996              Decided:   August 20, 1996


Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


James A. Butler, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for an extension of time to file a motion pursuant to Fed.

R. Civ. P. 59 or an appeal from the district court's order remand-

ing the underlying case to state court. We have reviewed the record

and the district court's opinion and find no abuse of discretion.
Accordingly, we deny Appellant's motion for leave to proceed in

forma pauperis and dismiss the appeal on the reasoning of the dis-

trict court. Butler v. Hite, No. CA-96-67-2 (E.D. Va. Feb. 28,
1996). To the extent that Appellant attempts to appeal from the

remand order, the order is not appealable. 28 U.S.C. § 1447(d)

(1988). We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                         DISMISSED




                                2